Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, 10 and 17 are objected to because of the following informalities:  in claim 1, line 5, it is unclear what the sidewall is part of.  In claims 8 and 17 “the installer” should be – an installer --.  Claim 10 should depend from claim 9.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 12-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlovic et al 9905953.
	Regarding claims 1, 12, 13 and 20, Pavlovic et al discloses a busbar system configured to electrically connect a component with a power distribution system in a motor vehicle, the busbar system comprising: a male busbar assembly including: (i) a male terminal 10 (Figures 4 and 5) having a side wall arrangement defining a receiver 122, and wherein at least one side wall has a contact arm 11,12, and (ii) an internal spring member 30 dimensioned to reside within the receiver of the male terminal; and a female busbar assembly (Figures 1 and 2) including: (i) a conductor (the outer surface of 6), and (ii) a female terminal (the inner surface of 6) formed in the conductor and having a receiver (opening 9), said receiver dimensioned to receive both the male terminal and the spring member in a connected position to secure the female busbar assembly to the male busbar assembly.
Regarding claims 2 and 14, Pavlovic et al discloses, when the busbar system moves from a partially connected position to a connected position, (a) the contact arm 11,12 of the male terminal 10 is brought into sliding engagement with an arched segment (the inner surface) of the female terminal 6 and (b) the contact arm is inwardly displaced as the contact arm slidingly engages with the arched segment of the female terminal.
Regarding claim 3, Pavlovic et al discloses the male terminal 20 includes a plurality of contact arms 11,12 and the spring member 30 includes a plurality of spring arms 31-34, and wherein in the connected position (1) a first spring arm exerts a first outwardly directed biasing force on a first contact arm, and (ii) a second spring arm exerts a second outwardly directed force on a second contact arm; and wherein the first outwardly directed biasing force is oriented in a different direction than the second outwardly directed biasing force.
Regarding claims 4 and 15, Pavlovic et al discloses the female terminal is formed in the conductor using either a punch or a drawing process.
Regarding claims 8 and 17, Pavlovic et al discloses the male busbar assembly and the female busbar assembly can be coupled to one another by the installer without the use a separate tool.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovic et al as applied to claims 1 and 13 above, and further in view of the admitted prior art (APA - instant Background).
	Regarding claim 5, APA discloses conventional busbar assemblies where the male busbar assembly includes a plurality of conductors, and the female busbar assembly includes only a single conductor, and to form the male and female busbar assemblies of Pavlovic et al in this manner thus would have been obvious, to facilitate mating therebetween.
Regarding claims 6 and 16, the conductor of the female busbar assembly of Pavlovic et al (as modified by APA) would inherently be more rigid than the plurality of conductors of the male busbar assembly, since the male busbar assembly has to be flexible, to allow for resilient movement of the arms.
Regarding claim 7, the structure of Pavlovic et al (as modified by APA) would result in the female busbar assembly being integrally formed with an interconnecting busbar segment.
Claim(s) 9-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovic et al as applied to claims 1 and 13 above, and further in view of Takano 5046956.
Regarding claims 9, 10, 11 and 18, Takano (front page) discloses a busbar body coupling means that includes: (i) a first part formed in the conductor of the female busbar assembly, and (ii) a second part included in the male busbar assembly; and wherein in the connected position, the first part receives the second part thereby coupling the male busbar assembly to the female busbar assembly, wherein the first part of the busbar body coupling means is a hole 11B that is formed in the conductor of the female busbar assembly and the second part of the busbar body coupling means is a projection 51 that extends from an extent of the male busbar assembly, and to provide Pavlovic et al with this type of hole and projection thus would have been obvious, to better prevent separation between the male and female busbar assemblies.
Regarding claim 19, Takano teaches the projection 51 of the external male housing further includes a barb 51A that is positioned below a lower surface of the conductor of the female terminal assembly when the female busbar assembly and male busbar assembly are in the connected position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833